 

 

 

 

 

 

 

 

 

 

 

 

 

USDC SDAN
TOCA E NT
UNITED STATES DISTRICT COURT ELECT etic aALLY POLED.
SOUTHERN DISTRICT OF NEW YORK et ‘ :
TAO *, TCO Te fm Nec meyer ale
ANG ALLEN, DATE FLED. 3 [0-0.090 |
Plaintiff,
12 Civ. 6758 (LAP)
~against=-
ORDER
CHANEL, INC.,
Defendant.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

As set forth in Ms. Allen’s letter dated January 10, 2020
(dkt. no. 86), apparently as a result of mischief by her
attorney, she has been made to appear at best manipulative and
at worst dishonest in the handling of her departure from Chanel.
As also detailed in the letter, this situation has made it very
difficult for Ms. Allen to obtain employment. She has requested
that the case be sealed, and counsel for Chanel has indicated
that it takes no position to Plaintiff's motion to seai. In
light of the difficulty Ms. Allen is experiencing in finding
employment because of the allegations of the case, the Clerk of
the Court shall seal the entire docket in this action together
with this order,

Ms. Allen is directed to inform the Court annually on or

about March 10 as to whether further sealing is required.

 
The Clerk of the Court shall mail a copy of this order to

Ms. Allen.
SO ORDERED.
Dated: New York, New York

March 10, 2020

WYutlal. wha

LORETTA A. PRESKA
Senior United States District Judge

wey

=

 
